               Case 6:19-bk-02247-CCJ              Doc 7      Filed 04/07/19        Page 1 of 7



                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmd.uscourts.gov

In re:

MATTRESS PAL HOLDING, LLC1                                            Case No. 6:19-bk-02247 (___)
                                                                      Chapter 11
                       Debtor.
                                                          /

   DEBTOR’S MOTION FOR AN ORDER GRANTING ADDITIONAL TIME TO
      FILE SCHEDULES AND STATEMENTS OF FINANCIAL AFFAIRS

         Mattress Pal Holding, LLC, the debtor and debtor-in-possession in the above-captioned

chapter 11 case (the “Debtor”), by and through its undersigned proposed counsel, moves (the

“Motion”) for entry of an order, the proposed form of which is attached hereto as Exhibit A, (i)

granting the Debtor an additional twenty (20) days within which to file schedules of assets and

liabilities, schedules of executory contracts and unexpired leases, and statements of financial

affairs (collectively, the “Schedules and Statements”), without prejudice to the Debtor’s ability to

request additional extensions. In support of the Motion, the Debtor submits the Declaration of

Madhat Salem in Support of Chapter 11 Petition and First Day Motions (the “First Day

Declaration”). In further support of the Motion, the Debtor respectfully represents as follows:

                                             I.       Background

         1.      On April 7, 2019 (the “Petition Date”), the Debtor filed its voluntary petition for

relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as

amended, the “Bankruptcy Code”), commencing the above-captioned chapter 11 case (the




         1
          The Debtor’s corporate address and principal place of business is 2507 Investors Row, Suite 100,
Orlando, Florida 32837. The last four digits of the Debtor’s tax identification number are: [7172].
             Case 6:19-bk-02247-CCJ           Doc 7     Filed 04/07/19     Page 2 of 7



“Chapter 11 Case”). The Debtor continues to operate its business and manage its properties as

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       2.      No request for the appointment of a trustee or an examiner has been made in the

Chapter 11 Case and no statutory committee has been appointed pursuant to section 1102 of the

Bankruptcy Code.

       3.      A description of the Debtor’s business operations, corporate structure, capital

structure, reasons for commencing the Chapter 11 Case and the relief sought from this Court to

allow for a smooth transition into operations under chapter 11, is set forth in the First Day

Declaration, which is being filed contemporaneously with this Motion.

                       Jurisdiction, Venue and Predicates for Relief Requested

       4.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

core proceeding within the meaning of 28 U.S.C. §157 (b)(2).

       5.      The predicates for the relief requested herein are sections 105(a) and 521 of the

Bankruptcy Code and Bankruptcy Rules 1007(c) and 9006(b).

                                         II. Relief Requested

       6.      By this Motion, the Debtor seeks entry of an order granting the Debtor an

additional twenty (20) days within which to file its Schedules and Statements, without prejudice

to the Debtor’s ability to request additional extensions.

                                   III. Basis for Relief Requested

The Deadline to File Schedules and Statements Should be Extended.

       7.      Section 521 of the Bankruptcy Code provides that the Debtor shall file “(B)

unless the court orders otherwise - (i) a schedule of assets and liabilities; (ii) a schedule of

current income and current expenditures; (iii) a statement of the Debtor’s financial affairs . . .. 11


                                                  2
             Case 6:19-bk-02247-CCJ           Doc 7     Filed 04/07/19     Page 3 of 7



U.S.C. § 521(a)(1)(B) (emphasis added). Bankruptcy Rule 1007(c) provides that a Debtor shall

normally file its Schedules and Statements within 14 days of the commencement date of the

bankruptcy case, but that the period may be extended “for cause.” Bankruptcy Rule 9006(b) also

provides the Court with authority to extend the time required for filing the Schedules and

Statements “for cause.” In addition, section 105(a) of the Bankruptcy Code empowers the Court

to “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of” the Bankruptcy Code. 11 U.S.C. § 105(a).

       8.        Cause exists to extend the current deadline by twenty (20) days, until thirty-four

(34) days after the Petition Date. Preparation of Schedules and Statements imposes a substantial

burden on the Debtor’s management already burdened by the time and attention required to

address other aspects of the restructuring process.

       9.        Further, extending the deadline to file Schedules and Statements will enhance the

accuracy of the information contained therein. The Debtor receives invoices from most trade

creditors on a monthly basis on account of goods or services provided during the previous

month, and the Debtor generally is current on payments to trade creditors. An extension of the

deadline to file the Schedules and Statements should allow the Debtor to receive all or most of

the invoices that cover the prepetition period, and thereby permit the Debtor to list much more

accurately claims for goods or services rendered prepetition but not invoiced until after the

Petition Date.

       10.       Accordingly, cause exists to extend the deadline to file Schedules and Statements

by twenty (20) days, such that the Schedules and Statements will be due thirty-four (34) days

after the Petition Date. The Debtor does not believe any further extensions will be necessary, but




                                                  3
             Case 6:19-bk-02247-CCJ           Doc 7    Filed 04/07/19      Page 4 of 7



requests that such extension be without prejudice to its right to seek one or more further

extensions of this deadline from the Court should it become necessary.

                                              IV. Notice

       11.     Notice of this Motion will be provided to: (i) the U.S. Trustee; (ii) creditors

holding the twenty (20) largest unsecured claims against the Debtor’s estate, as identified in the

Debtor’s chapter 11 petition; and (iii) all parties that have filed a notice of appearance or have

requested service in the Chapter 11 Case. Considering the nature of the relief requested herein

and the potential harm to the Debtor’s estate if the relief requested herein is not granted, the

Debtor respectfully submits that no other or further notice need be provided.

       WHEREFORE, the Debtor respectfully requests that the Court (a) enter an order

substantially in the form annexed hereto as Exhibit A, granting the relief requested herein, and

(b) grant to the Debtor such other and further relief as the Court may deem just or proper.

Dated: April 7, 2019
                                                      Respectfully submitted,

                                                      By:/s/Andrew Kamensky
                                                      Andrew Kamensky, Esq.
                                                      Florida Bar No. 127574
                                                      Luis F. Navarro, Esq.
                                                      Florida Bar No. 629359
                                                      Sady Picart, Esq.
                                                      Florida Bar No. 505412
                                                      NAVARRO | McKOWN
                                                      66 W. Flagler Street, 6th Floor
                                                      Miami, Florida 33130
                                                      Telephone: 305-447-8707
                                                      Facsimile: 305-447-3787

                                                      Proposed Attorneys for the Debtor and
                                                      Debtor in Possession




                                                  4
Case 6:19-bk-02247-CCJ    Doc 7   Filed 04/07/19   Page 5 of 7



                         EXHIBIT A

                     Proposed Order
               Case 6:19-bk-02247-CCJ              Doc 7      Filed 04/07/19        Page 6 of 7




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmd.uscourts.gov

In re:

MATTRESS PAL HOLDING, LLC1                                            Case No. 6:19-bk-02247 (___)
                                                                      Chapter 11
                       Debtor.
                                                          /

         ORDER GRANTING ADDITIONAL TIME TO FILE SCHEDULES AND
                   STATEMENTS OF FINANCIAL AFFAIRS

         THIS CASE came on for consideration upon the motion (the “Motion”) of the above-

captioned debtor and debtor-in-possession (the “Debtor”) for entry of an order (i) granting the

Debtor an additional twenty (20) days within which to file schedules of assets and liabilities,

schedules of executory contracts and unexpired leases, and statements of financial affairs

(collectively, the “Schedules and Statements”), without prejudice to the Debtor’s ability to request

additional extensions; and upon consideration of the Declaration of Madhat Salem in Support of

Chapter 11 Petition and First Day Motions (the “First Day Declaration”); and the Court having



         1
          The Debtor’s corporate address and principal place of business is 2507 Investors Row, Suite 100,
Orlando, Florida 32837. The last four digits of the Debtor’s tax identification number are: [7172].
             Case 6:19-bk-02247-CCJ           Doc 7     Filed 04/07/19      Page 7 of 7



held a hearing (the “Hearing”) on approval of the relief requested in the Motion and having

considered the arguments of counsel made, and the evidence submitted, proffered or adduced at

the Hearing; and the Court finding that: (a) it has jurisdiction to consider the Motion pursuant to

28 U.S.C. §§ 157 and 1334(b); venue of the case and the Motion in this District is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; (c) this is a core proceeding pursuant to 28 U.S.C. § 157(b); (d)

proper and adequate notice of the Motion and the Hearing has been given and that no other or

further notice is necessary; and (e) the relief requested in the Motion is in the best interests of the

Debtor, its estate, its creditors and other parties in interest; and the Court having determined that

the factual and legal bases set forth in the Motion, the First Day Declaration and at the Hearing

establish just cause for the relief granted herein. Accordingly, it is

       ORDERED:

       1.      The Motion is GRANTED as set forth herein.

       2.      The time within which the Debtor must file the Schedules and Statements is

extended for an additional 20 days (for a total of 34 days after the Petition Date), without

prejudice to the Debtor’s right to seek additional extensions.

       3.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       4.      The Debtor is authorized to take all necessary actions to effectuate the relief

granted pursuant to this Order.

       5.      The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Attorney Andrew Kamensky is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of the order.



                                                   2
